5DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1-4, 6, 7, and 23-31 are currently pending.
Claims 5, 8-22 are cancelled.
Claims 26-31 are newly added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4 and 23-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olinger et al. (US 8146225), (hereinafter, Olinger) in view of Stuemky et al. (US 4305608), (hereinafter, Stuemky).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 1: Olinger discloses a compression collar (see Figs. 1-3, also see Col. 2, lines 30-40 and lines 59-65) for reinforcing an interference fit between a piping end and a fitting, the compression collar comprising: 
an extruded tubular body (see the body of 6) formed of a cold-expansion material (see Col. 2, lines 30-40 and lines 59-65), the tubular body having a pipe insertion end (see the end which receives the tube, at the end containing 8) defined by a first cut edge of the cold-expansion material, the pipe insertion end including an insertion opening defined therein, 

a central axis (see the axis in Fig. 2) extending axially through the pipe insertion end and the stop end along a length of the extruded tubular body, 
a radially inner surface (see the inside surface) including at least one cut surface section, the at least one cut surface section extending along the central axis, the radially inner surface defining a bore extending along the central axis through the tubular body, the bore in fluid communication with the insertion opening and the stop opening, and 
a radially outer surface (see the outside surface) spaced radially outwardly from the radially inner surface by a radial thickness of the extruded tubular body, the radial thickness being constant along a majority of the length (see Fig. 1 and 2) of the extruded tubular body;
at least one positioning tab (7) formed as a unitary part with the extruded tubular body, the at least one positioning tab (7) extending radially inwardly from the radially inner surface, the at least one positioning tab having an end face and a stop face opposite the end face, the end face defined by the second cut edge of the cold-expansion material that also defines the stop end of the extruded tubular body such that the end face is coplanar with the stop end, the stop face defined by a third cut edge of the cold-expansion material (see Fig. 2),
The recitation “extruded”, “first cut”, “second cut”, “at least one cut surface”, and “third cut” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Olinger fails to disclose at least one raised area formed as a unitary part with an extruded tubular body, the at least one raised area extending radially inwardly from the radially inner surface, the at least one raised area extending axially along a majority of the length of the extruded tubular body.
However, Stuemky teaches at least one raised area (at least one of the 16s) formed as a unitary part with an extruded tubular body, the at least one raised area (at least one of the 16s) extending radially inwardly from the radially inner surface, the at least one raised area (at least one of the 16s) extending axially along a majority of the length of the extruded tubular body, for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Olinger, to have had at least one raised area formed as a unitary part with an extruded tubular body, the at least one raised area extending radially inwardly from the radially inner surface, the at least one raised area extending axially along a majority of the length of the extruded tubular body, as taught by Stuemky, for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.

Re Clm 3: Olinger as modified by Stuemky above, discloses the limitations that the stop end of the compression collar with the at least one positioning tab.
Olinger as modified by Stuemky fails to disclose additional positioning tabs with the at least one positioning tab.
However, Stuemky teaches additional positioning tabs (the 34s) with the at least one positioning tab (one of the 34s), or in other words, a plurality positioning tabs (the 34s), for the purpose of providing a means to reduce weight and reduce the cost of material by reducing the amount of material needed in the final product.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Olinger as modified by Stuemky, to have had additional positioning tabs with the at least one positioning tab, as taught by Stuemky, for the purpose of providing a means to reduce weight and reduce the cost of material by reducing the amount of material needed in the final product.
Re Clm 4: Olinger as modified by Stuemky above, discloses the limitations that the at least one positioning tab and the additional positioning tabs are located at even intervals circumferentially around the central axis (see Fig. 2 of Stuemky).
Re Clm 23: Olinger as modified by Stuemky above, discloses the limitations that the radially inner surface

However, Stuemky teaches at least one extruded surface section extending along the central axis (another of the 16s), for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Olinger as modified by Stuemky, to have had at least one extruded surface section extending along the central axis, as taught by Stuemky, for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.
The recitation “extruded”, is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 24: Olinger as modified by Stuemky above, discloses the limitations that wherein the radial thickness is constant along the central axis from the pipe insertion end to the stop face (see Figs. 1 and 2). 

The recitation “extruded” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 26: Olinger as modified by Stuemky above, discloses the limitations that wherein the raised area has a width (at its base) that is equal to a width (a circumferential width of the positioning tab that is equal to a circumferential width at the base of the raised area) of the positioning tab.  
Re Clm 27: Olinger as modified by Stuemky above, discloses the limitations that the raised area extends axially from the positioning tab toward the pipe insertion end (see the extension of 16).  
Re Clm 28: Olinger as modified by Stuemky above, discloses the limitations that the raised area (see 16) extends axially to (“to” being defined as a directional relation, “to” does not require termination, but rather “up to” would require a terminal location) the pipe insertion end (see the relative positioning of 16 as it does extend to the pipe insertion end).  
Re Clm 29: Olinger as modified by Stuemky above, discloses the limitations that wherein the raised area has a width (at its base) that is equal to a width (a 
Re Clm 30: Olinger as modified by Stuemky above, discloses the limitations that the positioning tab, radially inner surface, and the raised area.
Olinger as modified by Stuemky fails to disclose that it is known to have a  member extends farther radially inwardly from a common surface than another member. 
However, Stuemky teaches that it is known to have a  member (28) extends farther radially inwardly from a common surface than another member (16), for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Olinger as modified by Stuemky, to have had the positioning tab extends farther radially inwardly from the radially inner surface than the raised area does, as taught by Stuemky, for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint.
Re Clm 31: Olinger as modified by Stuemky above, discloses the limitations that the radially inner surface
Olinger as modified by Stuemky fails to disclose additional raised areas extending radially inwardly from a radially inner surface, each raised area circumferentially aligned with a corresponding positioning tab.
However, Stuemky teaches additional raised areas (others of the 16s) extending radially inwardly from a radially inner surface, each raised area circumferentially aligned 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Olinger as modified by Stuemky, to have had additional raised areas extending radially inwardly from a radially inner surface, each raised area circumferentially aligned with a corresponding positioning tab, as taught by Stuemky, for the purpose of positioning and/or aiding in the enhancing of the securing of the hose and/or fitting to make a secure or leak free joint and to simplify the manufacturing process.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olinger et al. (US 8146225), (hereinafter, Olinger) in view of Stuemky et al. (US 4305608), (hereinafter, Stuemky) as applied to claims 1-4 and 23-31 above, and further in view of Laakso et al. (US 2013/0307260), (hereinafter, Laakso).

Re Clm 6: Olinger as modified by Stuemky above, fails to disclose a supporting extension for reinforcing the piping past the fitting, the supporting extension being stepped radially inwardly from the radially outer surface of a remainder of the extruded tubular body.
However, Laakso teaches a supporting extension (see Fig. 8 the stepped down portion opposite the end containing 10) being stepped radially inwardly from the radially 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Olinger as modified by Stuemky, to have had a supporting extension for reinforcing the piping past the fitting, the supporting extension being stepped radially inwardly from the radially outer surface of a remainder of the extruded tubular body, as taught by Laakso, for the purpose of providing an means to further aid in the connection of mating members, alternatively, for providing a structural configuration which would have aided in the protecting of the made joint.
Re Clm 7: WO-863 as modified by Laakso above, suggests the limitations that the supporting extension tapers (see Fig. 8).  

Response to Arguments
Applicant's arguments filed 11/19/2021 with respect to claim(s) 1-4, 6, 7, and 23-31 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/11/2022


/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679